DENECKE, J.
The trial court rescinded a land sale contract between plaintiffs-buyers and defendants-sellers, the Rolisons. The trial court found defendants misrepresented that the five-acre recreational tract sold plaintiffs would make an excellent location on which to construct a summer home. Defendants appeal.
Defendants admit that no buildings could, at the time of sale, be placed on the tract; however, they contend that they made no misrepresentation of that fact. That is the only relevant contention advanced.
The trial court found: "The evidence further established that at the time the contract of sale was executed Mr. Olson [sic] [Rolison, a defendant] and Mr. Weber [a plaintiff] discussed Weber’s building an 'A frame’ or placing a trailer house upon the premises for recreational purposes.”
The plaintiff Weber testified to this effect. The defendant Rolison testified: "And I asked him what he was going to do with it, and he said nothing for awhile. And if he discussed anything else, I sure don’t remember.”
In a trial de novo, which we have here, we treat the trial court’s findings as persuasive when they depend upon a decision as to the credibility of witnesses. Carlson v. Pryor, 262 Or 131, 134, 497 P2d 202 (1972). Persuaded by the trial court’s findings, we find defendants misrepresented that plaintiffs could build a house or place a trailer on the property.
Affirmed.